UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-1708



ANTHONY LAWRENCE MCLEAN,

                                              Plaintiff - Appellant,

          versus

JERRY BRADLEY; MERCHANT ASSOCIATION; LAURA
BROWN; EQUIFAX CREDIT INFORMATION SERVICES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-886-R)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Anthony Lawrence McLean, Appellant Pro Se. Susan Leslie Schor,
SMITH, SOMERVILLE & CASE, Washington, D.C.; James A. Murphy,
MCGUIRE, WOODS, BATTLE & BOOTH, L.L.P., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

with prejudice his civil suit against Defendants and awarding costs

and attorney's fees as a sanction for Appellant's misconduct. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. McLean v. Bradley, No. CA-94-886-R (E.D. Va. Feb.
22, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2